Undbrcofler, Justice.
The judgment appealed from is one overruling the defendant’s motion to quash the indictment against her which raised constitutional questions. The trial court did not certify that such order was of “such importance to the case that immediate review should be had.” Therefore, the appeal is premature and must be dismissed. Code Ann. § 6-701 (2) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073). Goldberg v. Monroe, 224 Ga. 693 (164 SE2d 123); Zeesman v. Cordele Credit Jewelry Co., 224 Ga. 732 (164 SE2d 729).

Appeal dismissed.


All the Justices concur.

B. Hugh Ansley, for appellant.
Lewis B. Slaton, District Attorney, Robert L. Ridley, Tony H. Hight, Carter Goode, for appellee.